PER CURIAM.
The order of the trial court which is challenged on this appeal, denying appellant’s motion under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, for relief from a judgment and sentence for the crime of armed robbery, is affirmed on the ground that the appellant is not in custody under sentence of a court established by the laws of Florida. The record disclosed that appellant is in custody in New Jersey under a sentence of a court of that state. Under the wording of Criminal Procedure Rule No. 1 a movant is required to be “in custody under Sentence of a court established by the Laws of Florida.’’ See Johnson v. State, Fla.1966, 184 So.2d 161. The fact that the appellant may be subject to be confined in Florida following his release in New Jersey, does not furnish a basis for a present application under Criminal Procedure Rule No. 1, because of the wording of the rule as referred to above.
Affirmed.